DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-4, in the reply filed on November 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 5-20 have been withdrawn.  Claims 1-4 are currently pending and under examination.

This Application claims priority to U.S. Provisional Application No. 62/969274, filed February 3, 2020.  
	
Claim Objections

Claims 3 and 4 are objected to because of the following informalities: “SARS-Cov” is recited in claims 3, but is then spelled “SARS-CoV” in claim 4.  The same spelling should be utilized consistently for the same term throughout the claims.  
Additionally with regard to claims 3 and 4, “or” should be removed from “(or 2019-novel coronavirus, 2019-nCov)” emphasis added, and instead be place before “SARS-CoV-2.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the injected ACE2 protein is either a recombinant ACE2 protein or “a segment of biologically active ACE2 protein.”  This claim is indefinite, because it is unclear what portion of a biologically active ACE2 protein is intended to included or excluded from a “segment.”  A “segment” may include a very small portion of an ACE2 protein, and not all “segments” of an ACE2 protein would be capable of providing for the treatment of a lung injury.  
Claims 2-4 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penninger et al. (US 2008/0159962; Published 2008).
With regard to claims 1-4, Renninger et al. teach a method of treating SARS-coronavirus (SARS-Cov), which is a pathogen-induced lung injury, in a subject in need thereof, the method including administering, including by injection, a recombinant ACE2 protein to the subject in need thereof (Abs.; Para. 13, Line 1-5).  As Renninger et al. teach the method as claimed, including the components as claimed, and as these components cannot be separated from their function, the result of increasing ACE2 expression would necessarily flow from performance of the method as taught by Renninger et al.  The recombinant ACE2 protein is intended to be administered to a human SARS coronavirus patient (Para. 59-61).  

Conclusion

No claims are allowable.

Art of Record:
Batlle et al., US 2018/0230447; Published 2018 (increase ACE2 expression by injection of ACE2 into a subject, including for the treatment of SARS-CoV).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653